MEMORANDUM **
Jose Manuel Rosales-Avalos appeals from his guilty-plea conviction and 46-month sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rosales-Avalos’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. The appellant has not filed a pro se supplemental brief, but has filed a request to relieve counsel and proceed in propia persona. The government has filed a letter indicating that it does not intend to file an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED. The appellant’s request to proceed in propia persona is DENIED. We REMAND to the district court for the limited purpose of correcting the judgment to strike the erroneous references to a plea agreement and an appeal waiver.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.